Name: Commission Regulation (EC) NoÃ 531/2005 of 5 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 6.4.2005 EN Official Journal of the European Union L 87/1 COMMISSION REGULATION (EC) No 531/2005 of 5 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 6 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 5 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 99,8 204 52,0 212 111,3 624 166,8 999 107,5 0707 00 05 052 127,9 066 73,3 068 95,9 096 39,9 204 47,7 220 155,5 999 90,0 0709 10 00 220 141,9 999 141,9 0709 90 70 052 114,2 204 42,8 999 78,5 0805 10 20 052 69,1 204 50,8 212 49,5 220 50,5 400 60,3 624 61,5 999 57,0 0805 50 10 052 77,3 400 72,9 624 76,4 999 75,5 0808 10 80 388 78,7 400 113,3 404 120,2 508 69,6 512 74,7 524 73,3 528 71,7 720 76,7 804 109,7 999 87,5 0808 20 50 388 82,3 508 129,9 512 68,0 528 50,8 720 39,8 999 74,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.